Interim Decision #2024

MATTER OF MARTINEZ AND LONDONO *
In Deportation Proceedings
A-18618218
A-18623304
Decided by Board February 11,1970
A nonimmigrant visitor for pleasure who accepts employment thereby fails
to comply with the conditions of his status and is deportable under section
241 (a) (9) of the Immigration and Nationality Act. [Matter of Wong, 11
I. & N. Dec. 704, reaffirmed.]

CHARGE:
Order: Act of 1952—Section 241 (a) (9) [8 U.S.C. 1251 (a) (9)]—Visitor-failed to comply (both).
ON BEHALF OF SERVICE:
Clay Doughty
Appellate Trial Attorney

ON BEHALF OF RESPONDENTS:

Leon Rosen, Esquire
11 West 92d Street
New York, New York 10036
(Brief filed)

The cases come forward on appeal by the respondents from the
decision of the special inquiry officer who found them deportable
as charged but granted the privilege of voluntary departure with
an alternate order that if they did not leave the United States
within 30 days, they be deported to Colombia. The respondents
admit the allegations of fact contained in the orders to show
cause but both deny that they are deportable as charged.
The respondents are unmarried male aliens, native and citizens
of Colombia, who were admitted to the United States as nonimmigrant .visitors for pleasure. Martinez was admitted at New
York on March 1, 1969 and Londono was admitted at Miami,
Florida on March 17, 1969. After admission both respondents
obtained employment at the same corporation in Hauppauge, New
York, where they are presently working. The period of time for
which they were permitted to remain in the United States has
* Reaffirmed. See 433 F.2d 635 (1970).

483

Interim Decision #2024
since expired. Because of accepting employment while in the
United States as nonimmigrants they were found deportable by
the special inquiry officer as being in violation of section
241 (a) (9) of the Immigration and Nationality Act, in that, after
admission as nonimmigrants under section 101 (a) (15) of the Act
they failed to comply with the conditions of such status.
Counsel argues that these respondents are not deportable as
charged because neither the Immigration and Nationality Act of
1952, as amended, nor any regulation promulgated by the Attorney General, prohibits a visitor for pleasure from obtaining
employment during his sojourn in the United States. He points
out, and it is conceded by the Service, that there is no specific section of the Act which sets forth that employment is precluded for
a nonimmigrant. Counsel then alludes to the portion of section
214 (a) of the Immigration and Nationality Act that provides for
the admission to the United States of nonimmigrants "at such
time and under such conditions as the Attorney General may by
regulations prescribe", and then points out that the Attorney
ieneral has never prescribed a regulation prohibiting employnent by a nonimmigrant. Counsel contends that this being the
;ase the respondents did not fail to comply with the conditions of
heir entry and are thus not deportable under section 241 (a) (9)
f the Immigration and Nationality Act. The special inquiry
fficer rejected this argument, and, after careful study of the
latter, we will affirm his decision that the respondents are
eportable as charged.
Counsel concedes that the exact question now raised has been
insidered by us in a number of previous cases' but argues that
ese decisions are not in accordance with the applicable provims of law and that the Board should now give further study to
is specific question.
All of the cases cited above deal with the question of whether a
nimmigrant who has been admitted for a specific purpose is
titled during his brief stay in the United States to accept
ployment, and all the cases hold that he is not. Prior to August
1958, 8 CFR 214.2(c) specifically prohibited the employment of
nonimmigrant. On that date and on several occasions subsemt thereto substantial portions of the Code of Federal Regulans and the Immigration and Nationality Act which related to
Matter of Boroumand, Interim Decision No. 1983 (BIA, 1969); Matter of
tg, 11 I. & N. Dec. 704 (BIA, 1966) ; Matter of Garvey, 10 I. & N. Dec.
(BIA, 1969) ; Matter of S—, 8 I. & N. Dec. 574 (BIA, 1960) ; see also
v. Robinson, 246 F.2d 739 (7 Cir., 1957).

484

1

Interim Decision #2024
the admission of nonimmigrants were revised and expanded. 8
CFR 214.2 (c) was rescinded and on October 3, 1965, section
212(a) (14) of the Immigration and Nationality Act, which contains the labor certification provisions applying to aliens who
come to the United States to perform skilled or unskilled work,
became law.
In the case of Wei v. Robinson, supra, which was decided when
8 CFR 214.2(c) was in effect, the court said, on page 746, that
even if there was no specific proscription against employment by
nonimmigrants, it would be impractical and unnecessary that
there be such a statutory interdiction in the case before it. In
that case Wei had been admitted to the United States temporarily
for the specific purpose of obtaining military training from the
United States Army. He completed his training course and then,
instead of returning to his native country of Formosa, he
remained in the United States and obtained employment. The
court held that this was at such variance with the purpose for
which he was admitted that he had obviously failed to maintain
the nonimmigrant status under which he was permitted to be in
the United States and he was deportable under section 241 (a) (9)
of the Act.
Matter of Bouroumand, Matter of Garvey and Matter of S—,
.supra, all decided since the rescission of 8 CFR 214.2(c), held
that nonimmigrant students who accepted employment without
permission had failed to comply with the conditions of their
status. In Matter of Wong, supra, which is on all fours with the
present case, the respondent was a temporary visitor for pleasure
who accepted unauthorized gainful employment, and we held that
this was inconsistent with his status and violated the terms of his
admission and he was thus deportable. We are not disposed to
reverse our decisions in these cases.
Although the present Act and the regulations pertaining thereto
contain no specific prohibition against employment by nonimmigrant visitors, we hold that such provision is unnecessary. We
call attention to the intent of Congress as set forth in Senate
Report No. 1137, 82d Congress, 2d Session, page 19, in which the
Judiciary Committee of the Senate in explaining the term "temporary visitor" among other things stated: "Under no circumstances are aliens admitted as temporary visitors for pleasure to
be permitted to work." Also, looking at the phrase "temporary
visitor for pleasure" in its plain and generally understood meaning, we cannot conclude that such visitor who obtains employment is carrying out the purpose for which he was admitted. In

485

Interim Decision #2024
the instant cases the respondents are gainfully employed five days
a week, eight hours a day. This renders it impossible to characterize their being in the United States as visitors for pleasure.
In reaching this conclusion we do not rely on a definition of
"visitor for pleasure" promulgated by the Department of State as
22 CFR 41.25, which definition was alluded to in Matter of Wong,
supra. That regulation stated that the term "pleasure" as used in
section 101 (a) (15) (B) of the Immigration and Nationality Act
refers to legitimate activities of a recreational character, including tourism, amusement, visit with friends or relatives and rest.
Counsel contends in his brief and at oral argument that the
Attorney General simply cannot adopt a State Department regulation because Congress did not empower the Secretary of State
to promulgate a regulation governing the conditions of admission
of a nonimmigrant, but rather it specifically empowered the
Attorney General to do so. However, since our decision is in no
way based on the State Department regulation, the question
raised is moot and it is not necessary for us to further consider
it. Further, our decision in the cases before us is not based in any
way upon the Form FS 257A, which presumably was handed to
the respondents when they entered the United States, which contains a notice to the alien who enters on a temporary visa that he
is not permitted to work.
Finally, the present law is replete with requirements and conditions relative to those who can work. For instance, under section
101(a) (15) (H) special classes of nonimmigrant aliens are admitted to perform temporary work. And, spouses of exchange visitors, who are classified by visa symbol J-2, can apply for permission to work, whereas the spouses of nonimmigrant students,
admitted under the symbol F-2, cannot work. The most impor:ant provision is section 212(a) (14), whose purpose is to protect
:he American labor market. This provides that those aliens
oming to the United States to perform skilled or unskilled work
nust obtain a certification from the Secretary of Labor that there
ire not sufficient workers in the United States to perform the
particular work and that the employment of the alien will not
adversely affect the wages and working conditions of the workers
n the United States similarly employed. The regulations pertainng to this section of law are very detailed. The 1968 Annual
Report of the Immigration and Naturalization Service, table 4,
page 34, shows that for the year ended June 30, 1968, the total
lumber of nonimmigrant visitors for pleasure admitted to the
Jnited States was 2,042,666. The very careful safeguards that

486

Interim Decision #2024
Congress has erected in the law to protect the American labor
market would go for naught if visitors for pleasure were free to
take gainful employment during the time of their authorized stay.
Construing the statute as a whole, we again arrive at the conclusion that a visitor for pleasure is not permitted to work and if he
does, he has failed to comply with the conditions of his status.
For these reasons we hold that the respondents are deportable
as charged and we will affirm the decision of the special inquiry
officer and will dismiss the appeals.
ORDER: It is ordered that the appeals be and the same are
hereby dismissed.
It is further ordered that, pursuant to the special inquiry
officer's order the respondents be permitted to depart from the
United States voluntarily within 30 days from the date of this
decision or any extension beyond that time as may be granted by
the District Director; and that, in the event of failure so to
depart, the respondents shall be deported as provided in the special inquiry officer's order.

487

